283 S.W.3d 817 (2009)
Jerry N. KING, Plaintiff/Respondent,
v.
DIRECTOR OF REVENUE, Defendant/Appellant.
No. ED 91915.
Missouri Court of Appeals, Eastern District, Division Five.
April 7, 2009.
*818 James Chenault, III, Jefferson City, MO, for appellant.
Jerry King, St. Charles, MO, pro se.
NANNETTE A. BAKER, Chief Judge.
The Director of Revenue, State of Missouri (Appellant) appeals from an order granting Jerry King (Respondent) a limited driving privilege.
As an initial matter, this Court must determine whether it has jurisdiction to entertain this appeal. If we lack jurisdiction, we should dismiss the appeal. Bryant v. City of University City, 105 S.W.3d 855, 856 (Mo.App. E.D.2003). "To invoke this Court's jurisdiction, parties must appeal a written decree or order which has been signed by the trial judge and denominated a `judgment.'" Jon E. Fuhrer Co. v. Gerhardt, 955 S.W.2d 212, 213 (Mo.App. E.D.1997); Rule 74.01(a). In designating the writing a "judgment," it must be clear from the writing that the trial court is calling the document or docket sheet entry a judgment. City of St. Louis v. Hughes, 950 S.W.2d 850, 853 (Mo. banc 1997).
Here, the order granting Respondent a limited driving privilege is not denominated a "judgment" as required by Rule 74.01(a). We issued an order directing Appellant to show cause why the appeal should not be dismissed and providing Appellant an opportunity to ask the circuit court to enter a judgment that complied with Rule 74.01(a). Appellant has failed to respond to our order and has not filed a judgment complying with Rule 74.01(a). The order must be denominated a judgment or this Court lacks jurisdiction. Brooks v. Brooks, 98 S.W.3d 530, 532 (Mo. banc 2003); Popular Leasing USA, Inc. v. Universal Art Corp. of New York, 57 S.W.3d 875, 878 (Mo.App. E.D.2001); Daniele v. Collector of Revenue of City of St. Louis, 30 S.W.3d 247, 248 (Mo.App. E.D. 2000).
We dismiss the appeal without prejudice for lack of a final, appealable judgment.
PATRICIA L. COHEN, and KENNETH M. ROMINES, JJ., concur.